DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “expansion device” (Claim 1, described in P[0010]; FIG.1). The limitation “expansion device” is shown in FIG.1 and further defined within the present application as any suitable controllable expansion device for reducing the pressure of the refrigerant fluid, such as an electronic expansion valve. The presumption seems to be overcome by the presence of a valve symbol within FIG.1 of the drawings provided in the present application. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance;
In re claim 9; the broad recitation of an outside air temperature in the range of 6-130C, and the claim also recites 7-110C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In re claim 10; the broad recitation of an outside air temperature in the range of 0-60C, and the claim also recites 1-40C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In re claim 11; the broad recitation of an outside air temperature in the range of 2-100C, and the claim also recites 3-70C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-6, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Noguchi (US 4768348 A). 
In re claim 1, Noguchi discloses a method for operating a heat pump system (FIG.1), the heat pump system comprising: 
a compression device (compressor 2), 
a heat rejecting heat exchanger (condenser 4), 
an expansion device (expansion valve 6) and 
a heat absorbing heat exchanger (evaporator 1); 
wherein the expansion device provides a controllable degree of expansion; the method comprising: 
determining a temperature indicative of frosting conditions on an exterior surface of the heat absorbing heat exchanger (“a memory 24 storing data representing a predetermined temperature T1 corresponding to the sum of the frosting temperature C of the evaporator 1 and a fixed temperature in the range of 1 to 3 degrees; a comparator 25 which compares the detected temperature with the predetermined temperature T1 and provides a decision signal upon the coincidence of the detected temperature with the predetermined temperature T1”; Col.2 ln[0037]); 
operating the heat pump system in a first mode if the temperature indicative of frosting conditions is above a threshold value (“…when the temperature T of the refrigerant rises thereafter to a temperature T2, the degree of opening of the expansion valve 6 is reduced to lower the temperature T of the refrigerant (Section B in FIG. 3).”; Col.3 ln[0001]); and 
operating the heat pump system in a second mode if the temperature indicative of frosting conditions is within a range of temperatures that is below the threshold value (“When the drop of the temperature T of the refrigerant to the predetermined temperature T1 is detected by the comparator 25 at Step S3, the valve controller 26 increases the degree of opening of the expansion valve 6 by an appropriate degree at Step S4. Then, the restricting effect of the expansion valve 6 is reduced, and thereby the pressure of the refrigerant in the evaporator is increased, and hence the temperature T of the refrigerant stops dropping.”; Col.2 ln[0062]) ; 
wherein in the second mode the heat pump system is arranged to adjust the degree of expansion at the expansion device to increase the superheat at the outlet of the heat absorbing heat exchanger compared to the superheat when operating in the first mode to thereby increase an external temperature of the heat absorbing heat exchanger. (“Thus the drop of the temperature T of the refrigerant below the predetermined temperature T1 is inhibited and the temperature T of the refrigerant is maintained in the range from T1 to T2 by regulating the degree of opening of the expansion valve 6 with the temperature control means 21.”; Col.3 ln[0008]) 

In re claim 2, Noguchi discloses a method as claimed in claim 1, wherein the step of determining a temperature indicative of frosting conditions comprises determining the outside air temperature 
Regarding the limitation, “wherein the step of determining a temperature indicative of frosting conditions…”; Noguchi discloses that the drop of the temperature T of the refrigerant is stopped when the temperature T of the refrigerant drops to the predetermined temperature T1 by opening the expansion valve 6 and as a result frosting of the evaporator 1 can be prevented (Col.3 ln[0012]).
Regarding the limitation, “…determining the outside air temperature”; Noguchi discloses the contents of the memory 24 can be optionally changed taking into consideration fresh air temperature from a sensor 30, room or compartment temperature from a sensor 31 and/or intensity of insolation from a sensor 32, in order to set the predetermined temperature T1 at an optional temperature (Col.3 ln[0043]).  
In re claim 3, Noguchi discloses a method as claimed in claim 1, wherein the step of determining a temperature indicative of frosting conditions comprises determining a temperature linked to the outside air temperature and/or to the temperature of the exterior surface of the heat absorbing heat exchanger. 
Regarding the limitation, “determining a temperature indicative of frosting conditions comprises determining a temperature linked to the outside air temperature…”; the limitation is similar in scope to the subject matter disclosed in claim 2. For more information regarding this limitation please see in re claim 2. 
Regarding the limitation, “…and/or to the temperature of the exterior surface of the heat absorbing heat exchanger”; Noguchi discloses input unit 23 which receives through a selector switch 22 a temperature signal representing a temperature detected by a temperature sensor 8 provided at the outlet of an evaporator 1 or by another temperature sensor (Col.2 ln[0031]).  
In re claim 4, Noguchi discloses a method as claimed in claim 1, wherein when the temperature indicative of frosting conditions is within the range of temperatures below the threshold value the expansion device is controlled in order that the level of superheat is sufficient to prevent frost formation on the heat absorbing heat exchanger without any additional heating (“According to the present invention, since the drop of the temperature T of the refrigerant is stopped when the temperature T of the refrigerant drops to the predetermined temperature T1 by opening the expansion valve 6, the frosting of the evaporator 1 can be prevented without stopping the compressor 2 every time the temperature T of the refrigerant drops to the predetermined temperature T1”; Col.3 ln[0012]) .  
In re claim 5, Noguchi discloses a method as claimed in claim 1, wherein the degree of expansion at the expansion device is actively controlled, with the degree of expansion varying as the temperature indicative of frosting conditions varies (“A temperature sensor 8 and a pressure sensor 9 are provided in the pipe 3 near the outlet port of the evaporator 1 to detect the temperature T and the pressure P of the refrigerant. A superheat control means 10 is provided to regulate the flow rate of the refrigerant by regulating the opening of the expansion valve 6 on the basis of the detection signals of the temperature sensor 8 and the pressure sensor 9. The superheat control means 10 has an arithmetic means 11 which determines the degree of superheat on the basis of the temperature T and the pressure P of the refrigerant. The superheat control means 10 regulates the opening of the expansion valve 6 according to the degree of superheat so that the cooling operation is carried out properly.”; Col.1 ln[0025]).  
In re claim 6, Noguchi discloses a method as claimed in claim 1, wherein the first mode of operation comprises control of superheat for minimum superheat in the heat absorbing heat exchanger; and wherein the second mode of operation comprises increasing superheat sufficient to prevent frost without significantly exceeding that increase. 
Regarding the limitation, “wherein the first mode of operation comprises control of superheat for minimum superheat in the heat absorbing heat exchanger…”; Noguchi discloses, “…when the temperature T of the refrigerant rises thereafter to a temperature T2, the degree of opening of the expansion valve 6 is reduced to lower the temperature T of the refrigerant (Section B in FIG. 3) Col.2 ln[0061].
Regarding the limitation, “…wherein the second mode of operation comprises increasing superheat sufficient to prevent frost without significantly exceeding that increase”; Noguchi discloses, “when the drop of the temperature T of the refrigerant to the predetermined temperature T1 is detected by the comparator 25 at Step S3, the valve controller 26 increases the degree of opening of the expansion valve 6 by an appropriate degree at Step S4. Then, the restricting effect of the expansion valve 6 is reduced, and thereby the pressure of the refrigerant in the evaporator is increased, and hence the temperature T of the refrigerant stops dropping… Thus the drop of the temperature T of the refrigerant below the predetermined temperature T1 is inhibited and the temperature T of the refrigerant is maintained in the range from T1 to T2 by regulating the degree of opening of the expansion valve 6 with the temperature control means 21.”; Col.2 ln[0061].  
In re claim 12, Noguchi discloses a method as claimed in claim 1, comprising determining superheat of the refrigerant at the outlet of the heat absorbing heat exchanger via measurements of refrigerant temperature and pressure at the outlet of the heat absorbing heat exchanger and/or at the compressor suction inlet (“A temperature sensor 8 and a pressure sensor 9 are provided in the pipe 3 near the outlet port of the evaporator 1 to detect the temperature T and the pressure P of the refrigerant. A superheat control means 10 is provided to regulate the flow rate of the refrigerant by regulating the opening of the expansion valve 6 on the basis of the detection signals of the temperature sensor 8 and the pressure sensor 9. The superheat control means 10 has an arithmetic means 11 which determines the degree of superheat on the basis of the temperature T and the pressure P of the refrigerant.”; Col.1 ln[[0028]).  
In re claim 14, Noguchi discloses a computer programme product comprising instructions for execution on a controller for a heat pump system comprising: 
a compression device, 
a heat rejecting heat exchanger, 
an expansion device and 
a heat absorbing heat exchanger; 
wherein the expansion device provides a controllable degree of expansion; 
wherein the instructions, when executed will configure the controller to operate the heat pump system in accordance with a method as claimed in claim 1.  

Regarding the limitation; the limitations regarding a controller for a heat pump are similar in scope to the subject matter disclosed in the method of claim 1. For more information regarding these limitations please see in re claim 1.
In re claim 15, Noguchi discloses a heat pump system comprising: 
a compression device, 
a heat rejecting heat exchanger, 
an expansion device and 
a heat absorbing heat exchanger; 
wherein the expansion device provides a controllable degree of expansion; 
the heat pump system being arranged to: 
receive measurements for a temperature indicative of frosting conditions on an exterior surface of the heat absorbing heat exchanger, 
operate in a first mode if the temperature indicative of frosting conditions is above a threshold value, and 
operate in a second mode if the temperature indicative of frosting conditions is within a range of temperatures that is below the threshold value, 
wherein in the second mode the heat pump system is arranged to adjust the degree of expansion at the expansion device to increase the superheat at the outlet of the heat absorbing heat exchanger compared to the superheat when operating in the first mode to thereby increase an external temperature of the heat absorbing heat exchanger.

Regarding the limitation; the limitations regarding a heat pump are similar in scope to the subject matter disclosed in the method of claim 1. For more information regarding these limitations please see in re claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 4768348 A), as applied to claim 1 above and further in view of Watanabe (US 20190107314 A1).
In re claim 11, Noguchi discloses a method as claimed in claim 1, comprising using the second mode of operation when the temperature indicative of frosting conditions is indicative of an outside air temperature.
Noguchi lacks:
when the temperature indicative of frosting conditions is indicative of an outside air temperature in the range 2-10C or 3-7C.

Regarding the limitation, “…comprising using the second mode of operation”; the limitation is similar in scope to the subject matter disclosed in claims 1 and 6. For more information regarding this limitation please see in re claims 1 and 6.
Regarding the limitation, “…when the temperature indicative of frosting conditions is indicative of an outside air temperature …”; the limitation is similar in scope to the subject matter disclosed in claims 2 and 3. For more information regarding this limitation please see in re claims 2 and 3.
Regarding the limitation, “…when the temperature indicative of frosting conditions is indicative of an outside air temperature in the range 2-10C or 3-7C”; Wantabe discloses in a similar invention, regarding an air-conditioning apparatus, a consideration for a defrosting operation wherein a controller which controls the opening degree of an expansion device such that increased temperature obtained by rising pressure within the heat exchanger defrost walls within a range of approximately 0 to 10 degrees C [0183].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Noguchi to include using the second mode of operation when the temperature indicative of frosting conditions is indicative of an outside air temperature in the range 2-10C or 3-7C, as taught by Watanabe. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for addressing frost formation by preemptively supplying increased heat at a range of approximately 10 degrees C above freezing (0C). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US 4768348 A), as applied to claim 1 above and further in view of Okuda (US 20130174595 A1).
In re claim 13, Noguchi discloses a method as claimed in claim 1, wherein the heat absorbing heat exchanger is an evaporator (1) of the heat pump system (FIG.1). 
Noguchi lacks:
wherein the heat absorbing heat exchanger is an evaporator of the heat pump system and the evaporator has multiple rows of heat absorbing elements.

Regarding the limitation, “…the evaporator has multiple rows of heat absorbing elements”: Okuda discloses in a similar invention, regarding refrigeration, a consideration for the use of an evaporator configured with multiple rows of heat absorbing elements wherein refrigerant flowing through flattened tubes absorbs heat from the air flowing through the ventilation spaces via the corrugated fins [0051]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Noguchi to include an evaporator configured with multiple rows of heat absorbing elements, as taught by Okuda. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for heat exchange in that increasing the surface area of an evaporator by configuring heat absorbing elements into rows or corrugated fins improves overall heat exchange capabilities by allowing air to pass through ventilated spaces between rows [0051].
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claims 7-10, the prior art teaches a control method for expansion valve wherein the adjustment of the expansion valve according to temperature values helps in generating superheat to address frosting conditions within a range of lower temperatures values. However; the prior art lacks distinct disclosure to suggest accepting frost formation in a heat pump system once temperature values continue to fall below a second lower bound threshold that is below a first threshold value, indicative of severe freezing conditions. 
The technical effect of the consideration discussed above increases the efficiency of a heat pump system with regards to very low temperature conditions. This is achieved by reestablishing normal superheat once temperature values drop below the second lower bound threshold. If the system were to continue operating in a second mode to prevent frost formation at very low temperatures below the freezing thresholds; the demand for superheating would be costly and inefficient in terms of overall performance, placing undue stress upon internal components. 
The present application addresses this issue by disclosing three temperature ranges, according to claims 7 and 8, wherein; if temperature values are measured above a first threshold normal super heat control is carried out in a first mode, if temperature values are between the first threshold and a lower second threshold (a temperature range indicative freezing conditions) the superheat is increased to prevent frost formation in a second mode, furthermore if temperature values fall below the second threshold (very low freezing temperatures) the first mode is selected again; the frosting conditions are accepted and normal heat control is carried out in order to prevent undue strain upon the heat pump system.  
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763